DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 October 2019 and 17 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari et al. (US20100023747).

a programmable logic device that is connected to the trusted computing module through a conductive circuit, and communicates with the trusted computing module through the conductive circuit; and a communication interface that is connected to the trusted computing module and the programmable logic device, and is configured to provide an interface for connecting to an external device of the encryption card (see paragraphs [0012]-[0013] and [0027]).
As per claim 3, Asnaashari et al. discloses the trusted computing module and the programmable logic device are connected through a serial communication interface (see paragraphs [0012]-[0013]).
As per claim 4, Asnaashari et al. discloses the communication interface comprises at least one of: a General Purpose Input Output (GPIO), a Serial Peripheral Interface (SPI), an inter-integrated circuit, (12C), and a PCIe interface (see paragraph [0013]).
As per claim 5, Asnaashari et al. discloses the trusted computing module comprises: a first primary computing area that is configured to perform operation processes other than cryptographic operation processes; a first cryptographic computing area that is connected to the first primary computing area, is provided with an engine of at least one cryptographic algorithm, and performs a cryptographic operation process using the engine; and a first storage area that is connected to the first primary computing area and the first cryptographic computing area and is configured to store data (see paragraphs [0015]-[0016], [0021]-[0023] where the smartcard device 205 contains a processor, cryptographic engine and contains/connects to various memories).
As per claims 6 and 7, Asnaashari et al. discloses the first storage area comprises at least one of: a chip system firmware storage area, a platform configuration register, a master key storage area, and a RTM (Root of Trust for Measurement) storage area, a RTS (Root of Trust for Storage) storage area, and a 
As per claim 8, Asnaashari et al. discloses the programmable logic device comprises: a second primary computing area comprising a soft core processor and a hardware hard core of the programmable logic device; a second cryptographic computing area, which is connected to the second main computing area, being provided with an engine of at least one cryptographic algorithm, and performing a cryptographic operation process using the engine; and a second storage area, which is connected to the second primary computing area and the second cryptographic computing area, being used for storing data (see paragraph [0013] where the controller is hardware and contains software processing/managing components, a security engine and a storage areas).
As per claim 9, Asnaashari et al. discloses the second storage area comprises at least one: a system firmware storage area, a user policy firmware storage area preconfigured with dynamic policies, and an operation key storage area, and a user data storage area (see paragraph [0015]).
As per claim 10, Asnaashari et al. discloses the second cryptographic computing area is configured to select the engine to perform a cryptographic operation process according to a user policy in the user policy firmware storage area (see paragraph [0016] where the authenticated user is allowed to encrypt/decrypt data).
As per claim 20, Asnaashari et al. discloses a method implemented by one or more computing devices, the method comprising: receiving an encryption request of a client; inputting the encryption request into an encryption card; receiving an output of the encryption card; and returning the output to the client (see paragraphs [0005] and [0019]-[0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. as applied to claim 1 above, and in view of Lin et al. (US 20070143543).
As per claims 2 and 12, Asnaashari et al. discloses the limitaitons of claim 1 (where claim 12 is substantially similar to claim 1) and further discloses the use of a circuit board (see paragraph [0012]), but fails to explicitly disclose the trusted computing module, the programmable logic device, and the communication interface are disposed on a printed circuit board (PCB), and the conductive circuit comprises an electrical lead or wire disposed in the PCB.
However, Lin et al. teaches modules/interfaces/devices being disposed on a printed circuit board (PCB), and the conductive circuit comprises an electrical lead or wire disposed in the PCB within a security card (see paragraphs [0058]-[0060]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the PCB of Lin et al. in the Asnaashari et al. system.
Motivation to do so would have been reduce the thickness of the interface connector (see Lin et al. paragraph [0060]).

As per claim 14, the modified Asnaashari et al. and Lin et al. system discloses the trusted computing module comprises: a first primary computing area that is configured to perform operation processes other than cryptographic operation processes; a first cryptographic computing area that is connected to the first primary computing area, is provided with an engine of at least one cryptographic algorithm, and performs a cryptographic operation process using the engine; and a first storage area that is connected to the first primary computing area and the first cryptographic computing area and is configured to store data (see Asnaashari et al. paragraphs [0015]-[0016], [0021]-[0023] where the smartcard device 205 contains a processor, cryptographic engine and contains/connects to various memories).
As per claims 15 and 16, the modified Asnaashari et al. and Lin et al. system discloses the first storage area comprises at least one of: a chip system firmware storage area, a platform configuration register, a master key storage area, and a RTM (Root of Trust for Measurement) storage area, a RTS (Root of Trust for Storage) storage area, and a RTR (Root of Trust for Reporting) storage area, wherein the master key storage area stores a user key that is used for protecting the programmable logic device, wherein the storage area further comprises a storage area configured to store cryptographic operation firmware that is used by the programmable logic device (see Asnaashari et al. paragraphs [0021]-[0023]).
As per claim 17, the modified Asnaashari et al. and Lin et al. system discloses the programmable logic device comprises: a second primary computing area comprising a soft core processor and a hardware hard core of the programmable logic device; a second cryptographic computing area, which is 
As per claim 18, the modified Asnaashari et al. and Lin et al. system discloses the second storage area comprises at least one: a system firmware storage area, a user policy firmware storage area preconfigured with dynamic policies, and an operation key storage area, and a user data storage area (see Asnaashari et al. paragraph [0015]).
As per claim 19, the modified Asnaashari et al. and Lin et al. system discloses the second cryptographic computing area is configured to select the engine to perform a cryptographic operation process according to a user policy in the user policy firmware storage area (see Asnaashari et al. paragraph [0016] where the authenticated user is allowed to encrypt/decrypt data).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. as applied to claim 10 above, and in view of Burton et al. (US 20100011219).
As per claim 11, Asnaashari et al. fails to explicitly disclose the second cryptographic computing area is configured to perform verification of data to be loaded according to a RTM (Root of Trust for Measurement) in the trusted computing module, and load the data when the verification is passed.
However, Burton et al. teaches the verification of data to be loaded according to a RTM (Root of Trust for Measurement) in the trusted computing module, and load the data when the verification is passed (see paragraphs [0042]-[0044]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the verification of Burton et al. in the Asnaashari et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to increase the security by only allowing verified data to be loaded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to crypto cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419